                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

CHRISTINA SMITH,                           : Case No. 3:19-cv-245
                                           :
       Plaintiff,                          : Magistrate Judge Sharon L. Ovington
                                           : (by full consent of the parties)
vs.                                        :
                                           :
COMMISSIONER OF THE SOCIAL                 :
SECURITY ADMINISTRATION,                   :
                                           :
       Defendant.                          :


                               DECISION AND ENTRY


      This case is before the Court on the parties’ Joint Motion for an Award of

Attorney's Fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. (Doc.

No. 19). Specifically, the parties stipulate to an award to Plaintiff of attorney fees in the

amount of $5,000.00 in full satisfaction and settlement of any and all claims Plaintiff

may have under the EAJA in the above case. The award of attorney fees will satisfy all

of Plaintiff’s claims for fees, costs, and expenses under 28 U.S.C. § 2412 in this case.

Any fees paid belong to Plaintiff, and not her attorney, and can be offset to satisfy pre-

existing debt that Plaintiff owes the United States under Astrue v. Ratliff, 560 U.S. 586

(2010). Plaintiff and Defendant move that the Court award Plaintiff EAJA fees of

$5,000.00, and costs of $0.00, for a total award of $5,000.00.

       After the Court enters this award, if counsel for the parties can verify that Plaintiff

owes no pre-existing debt subject to offset, Defendant agrees to direct that the award be
 made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly signed by

 Plaintiff and counsel.

                          IT IS THEREFORE ORDERED THAT:

      1.      The Parties’ Joint Motion for an Award of Attorney's Fees
              under the Equal Access to Justice Act (Doc. No. 19) is accepted
              and Defendant shall pay Plaintiff=s attorney fees in the total
              amount of $5,000.00 and costs in the amount of $0.00, for a
              total of $5,000.00;

      2.      Counsel for the parties shall verify, within thirty days of this
              Decision and Entry, whether or not Plaintiff owes a pre-
              existing debt to the United States subject to offset. If no such
              pre-existing debt exists, Defendant shall pay the EAJA award
              directly to Plaintiff=s counsel pursuant to the EAJA assignment
              signed by Plaintiff and counsel; and

      3.      The case remains terminated on the docket of this Court.

      IT IS SO ORDERED.

Date: June 24, 2021                              s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                             2
